Citation Nr: 9907256
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 97-23 884               DATE  MAR 18, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
the claim of service connection for pes planus.

2. Whether new and material evidence has been submitted to reopen
the claim of service connection for seizure disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Scott Craven 

INTRODUCTION

The veteran had active military service from April 1969 to April
1971 and December 1973 to December 1976. He also served as a member
of the Army National Guard.

In May 1977, the RO denied the veteran's original claim of service
connection for pes planus. The veteran was notified of this
determination, but did not file a timely appeal.

In December 1992, the RO denied the veteran's original claim of
service connection for seizure disability. The veteran was notified
of this determination, but did not file a timely appeal.

The Board of Veterans'Appeals (Board) received this case on appeal
from an April 1997 decision of the RO, which determined that new
and material evidence had not been submitted to reopen the claims
of service connection for pes planus and seizure disability.

FINDINGS OF FACT

1. All relevant evidence for an equitable disposition of the
veteran's appeal has been obtained.

2. New evidence, which bears directly and substantially on the
veteran's claim of service connection for pes planus and is so
significant that it must be considered in order to fairly decide
the merits of the veteran's claim, has been presented.

- 2 -

3. New evidence, which bears directly and substantially on the
veteran's claim of service connection for seizure disability and is
so significant that it must be considered in order to fairly decide
the merits of the veteran's claim, has been presented.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the
veteran's claim of service connection for pes planus. 38 U.S.C.A.
5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R.
3.104(a), 3.156(a) (1998).

2. New and material evidence has been submitted to reopen the
veteran's claim of service connection for seizure disorder. 38
U.S.C.A. 5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.P,
3.104(a), 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the May 1977 rating decision, the RO considered
evidence including the veteran's service medical records; a June
1971 VA examination; and a February 1977 VA examination.

The service medical records for the first period of active service
show that, in September 1968, the veteran's entrance examination
reported that the veteran's feet were clinically abnormal and that
he was neurologically normal. He was reported to have asymptomatic
pes planus not considered disabling. The veteran indicated that he
had not had any foot trouble. On discharge examination in April 197
1, his feet were reported to be clinically normal and he was
reported to be normal neurologically.

3 -

On service reenlistment examination in November 1973, the veteran
was reported to have pes planus, not considered disabling, and to
be neurologically normal. He indicated that he had not had any foot
trouble, In April 1974, May 1974, July 1975 and February 1976, the
veteran was reported to complain of dizziness. In June 1976, he was
reported to have fainted. The impression was questionable fainting
from heat. In July 1976, he was reported to have severe pes planus
exacerbated by running and walking. In September 1976, he was
reported to be on permanent profile for no extended walking or
running. The veteran was reported to indicate that both of his feet
bothered him.

The evidence submitted since the May 1977 decision and prior to the
December 1992 decision includes private medical records from Mercy
Hospital, reflecting treatment in November 1985; a June 1986 VA
examination; additional service records, received in April 1987;
and a May 1989 VA examination.

On VA examination in June 1986, the veteran reported that his feet
hurt and that he had flat feet.

Received in April 1987 were additional service records of the
veteran. On a Personnel Qualification Record, reflecting service
from September 1969 to February 1976, the veteran was reported to
have severe flat feet and was reported to be.restricted to no
running greater than 400 yards and no marching or walking greater
than five miles.

In connection with the December 1992 rating decision, denying
service connection for a seizure disorder, the RO considered
including the evidence referenced hereinabove.

The evidence submitted since the December 1992 decision includes
Army National Guard service medical records; VA medical records,
reflecting treatment from May 1982 to February 1992; and duplicate
copies of service records.

4 -

Received in July 1993 were VAMC treatment records, reflecting
treatment in September 1987, which reported that the veteran become
lighthearted and had lost consciousness upon being admitted. He was
reported to have had a similar episode in July 1987. It was
reported that these episodes were most likely simple syncope.

Received in July 1993 were VA outpatient treatment records,
reflecting treatment from May 1982 to February 1992. In September
1991, the veteran was reported to have passed out twice in the
previous five years. He was diagnosed with stable seizure disorder.
On a separate September 1991 record, he was reported to have had
epilepsy, since 1985, with unknown etiology.

Received in August 1996 were service medical records from the Army
National Guard, reflecting treatment from October 1983 to February
1995. In October 1983, the veteran was reported to be
neurologically normal. The veteran indicated that he had not had
epilepsy or fits. In June 1988, the veteran was reported to have
passed out while exercising and was reported to have had a seizure.
In July 1988, the veteran was reported to have questionable
epilepsy and to have been first diagnosed with epilepsy in
September 1987. He was reported to be recommended for separation.
In February 1995, the veteran was reported not to be qualified for
transfer to Ready Reserve unless he could be maintained free of
clinical seizures of all types by non-toxic doses of medication. He
was reported to be treated with Depakote to control seizure
activity.

II. Analysis

In order to establish service connection for a disability, there
must be objective evidence that establishes that such disability
either began in or was aggravated by service, or was proximately
due to or the result of a service-connected disability. 38 U.S.C.A.
1110 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.310 (1998). That
an injury or disease occurred in service alone is not enough; there
must be chronic disability resulting from that injury or disease.
If there is no showing of a resulting chronic condition during
service, a showing of continuity of

- 5 -

symptomatology after service is required to support a finding of
chronicity. 38 C.F.R. 3.303(b) (1998).

As noted hereinabove, the RO previously denied the veteran's claim
of service connection for pes planus in May 1977 and for seizure
disability in December 1992. These decisions are final and the
claims of service connection may not be reopened and reviewed on a
de novo basis unless new and material evidence is submitted. 3 8
U.S.C.A.  5108, 7104 (West 1991 & Supp. 1998); 3 8 C.F.R. 
3.104(a), 3.156, 20.1104, 20.1105 (1998).

The issue of new and material evidence must be addressed in the
first instance by the Board because this issue goes to the Board's
jurisdiction to reach the underlying claim and adjudicate the claim
de novo. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996),
a@g 8 Vet. App. 1 (1995). If the Board finds that no such evidence
has been offered, that is where the analysis must end, and what the
RO may have determined in this regard is irrelevant. Barnett, 83
F.3d at 1383. Further analysis, beyond the evaluation of whether
the evidence submitted in the effort to reopen is new and material,
is neither required nor permitted. Id. at 1384. Any finding entered
when new and material evidence has not been submitted "is a legal
nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The U.S. Court of Appeals for Veterans Claims (Court) has held that
the Board must perform a two-step analysis to reopen a claim based
on new evidence. First, the Board must determine whether the
evidence is "new and material." Second, if the Board determines
that the claimant has produced new and material evidence, the claim
is reopened and the Board must evaluate the merits of the claim in
light of all the evidence, both old and new. Manio v. Derwinski, 1
Vet. App. 144 (1991).

New and material evidence means evidence not previously submitted
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a) (1998). See also

- 6 -

Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998). This regulation
emphasizes the importance of ensuring that the evidentiary record
is complete before a ratings decision is made. See Hodge, supra.

Furthermore, in order to reopen a previously and finally disallowed
claim (decided by the Board or RO) there must be new and material
evidence presented or secured since the time that the claim was
finally disallowed on any basis, not only since the time that the
claim was last disallowed on the merits. Evans v. Brown, 9 Vet.
App. 273, 285 (1996).

Thus, in the present case, new and material evidence must have been
submitted since the May 1977 decision, in regard to the claim of
service connection for pes planus, and since the December 1992
decision, in regard to the claim of service connection for seizure
disability, in order to reopen the veteran's claims. It should also
be pointed out that, in determining whether evidence is new and
material, 66 credibility of the evidence must be presumed." Justus
v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that, other than some
duplicate copies of service records in regard to the claim of
service connection for seizure disability, the additional evidence
that was submitted subsequent to the May 1977 and December 1992
decisions is new. In addition, there is new evidence, particularly
the June 1986 VA examination, the service Personnel Qualification
record, the September 1987 VAMC records, the September 1991 VA
outpatient treatment records and the Army National Guard medical
records, that is relevant to the claims of service connection and
instrumental in ensuring a complete evidentiary record for
evaluation of the claim. See Hodge, supra.

Received in April 1987 was a Personnel Qualification service
record, reflecting service from September 1969 to February 1976,
which reported that the veteran had severe flat feet and was
restricted to running no more than 400 yards and marching or
walking no more than five miles.

- 7 -

In September 1987, VAMC records reported that the veteran had
become lighthearted and had lost consciousness. He was reported to
have had a similar episode in July 1987. In September 199 1, VA
outpatient treatment records also reported that the veteran had
passed out twice in the previous five years and was diagnosed with
stable seizure disorder.

The Board finds that this new evidence, when taken in the context
of the veteran's complaints and treatment during active service, is
so significant that it must be considered in order to fairly decide
the merits of the veteran's claims. See 38 C.F.R. 3.156(a) (1998);
Hodge, supra. Consequently, the new evidence is material. Thus,
since new and material evidence has been submitted, the veteran's
claims of service connection are reopened and a de novo review of
the claims is warranted.

ORDER

As new and material evidence has been submitted to reopen the claim
of service connection for pes planus, the appeal is allowed subject
to discussion hereinbelow.

As new and material evidence has been submitted to reopen the claim
of service connection for seizure disability, the appeal is allowed
subject to discussion hereinbelow.

REMAND

In view of the above determinations that the veteran's claims of
service connection for pes planus and seizure disability are
reopened, the RO, consistent with the principles set forth in
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided

- 8 -

an opportunity to further develop the record and conduct a de novo
review of the reopened claims, based on the evidence in its
entirety.

VA has a duty to assist the veteran in the development of facts
pertaining to his claims. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998). The Court has held that the duty to assist the veteran in
obtaining and developing facts and evidence to support his claims
includes obtaining all relevant medical records. Littke v.
Derwinski, 1 Vet. App. 90 (1990).

The duty to assist also includes, when appropriate, the duty to
conduct a thorough and contemporaneous examination of the veteran
that takes into account the records of prior medical treatment.
Green v. Derwinski, 1 Vet. App. 121 (1991).

To ensure that all evidence potentially relevant to the veteran's
claims is obtained, and to ensure full compliance with due process
requirements, the case is REMANDED to the RO for the following
development:

1. The RO should take appropriate steps to contact the veteran in
order to obtain the names, addresses and approximate dates of
treatment of all health care providers, VA and private, who have
rendered him medical attention for the claimed pes planus and
seizure disability since service. When the veteran responds and
provides any necessary authorizations, the RO should obtain all
treatment records from any identified treatment source not
currently of record. All records obtained should be associated with
the claims folder.

2. The RO should schedule the veteran for a VA orthopedic
examination to determine the nature and the likely etiology of the
claimed pes planus. All indicated testing should be accomplished,
and the claims folder should be reviewed by the examiner prior to
the

9 -

examination. Based on his/her review of the case, it is requested
that the examiner express an opinion as to the medical probability
that the veteran is currently suffering from pes planus due to
disease or injury incurred in or aggravated by service.
Specifically, the examiner should express an opinion as to the
medical probability that any pre-existing pes planus disability
underwent an increase in severity beyond natural progression during
service. The examination report should reflect review of the
pertinent material in the claims folder and include the factors
upon which the opinions are based.

3. The RO should also schedule the veteran for a VA neurological
examination to determine the nature and the likely etiology of the
claimed seizure disability. All indicated testing should be
accomplished, and the claims folder should be reviewed by the
examiner prior to the examination. Based on his/her review of the
case, it is requested that the examiner express an opinion as to
the medical probability that the veteran is suffering from a
seizure disability due to disease or injury which was incurred in
or aggravated by active service or active duty for training or due
to injury which was incurred in or aggravated by inactive duty for
training. The examination report should reflect review of the
pertinent material in the claims folder and include the factors
upon which the opinion is based.

3. The RO should then review the record and readjudicate the
reopened claims of service connection on a de novo basis. If the
determinations remain adverse to the veteran, he and his
representative should

- 10-

be provided with a supplemental statement of the case and be given
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further
appellate review. No action is required of the veteran until he
receives further notice.

The purpose of this remand is to obtain additional information
concerning the veteran's case.

The Board intimates no opinion, either legal or factual, as to the
ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the RO's to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans' Appeals

